DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the response, filed on 11/25/2021, applicant amended claims 26, 30-32, and 35, canceled claims 33-34, and added claims 47-48. The amendments to the claims overcome the objections to claims 26, 30-32, and 35 and the 35 U.S.C. 112(b) rejection of claims 26-46 as set forth in the Non-Final Rejection dated 5/25/2021.
Claims 26-32 and 35-48 are currently pending.

Response to Arguments
Applicant's arguments filed on 11/25/2021 have been fully considered but they are not persuasive. 
Applicant’s argument that King’s provisional application (U.S. Provisional Patent Application 62/305,062) does not include all the features relied upon in King’s Patent Application is unpersuasive because the disclosure of the King prior art that is relied upon in the rejection are fully supported in the U.S. Provisional Patent Application 62/305,062. For example, the paragraphs 0039, 0040, 0042, 0061, and 0101 relied upon in US 2017/0263147 (King et al.) are fully supported by paragraphs 0028, 0029, 0031, 0046, and 0064, respectively, in U.S. Provisional Patent Application 62/305,062.
Regarding claim 26, applicant’s argument that King’s patent application nor King’s provisional application does not enable the use of machine learning is unpersuasive. King discloses the user’s workout can be created according to a supervised machine learning model, such as the decision tree learning model shown in FIG. 8 - para 0101 (para [0064] of U.S. Provisional Patent Application 62/305,062)). It appears that applicant is interpreting the Machine  i. what exactly is the Algorithm output: should be one or more of pre-defined possible outcomes; ii. the algorithm should have a set of pre-defined attributes or input nodes; iii. what are the algorithm inputs or measurements; iv. a measure of success and/or an error function and/or a cost function that can grade and/or determine success of the Machine Learning algorithm in selecting a said possible outcome; v. a training phase for the said algorithm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 28, applicant’s argument that Foley does not disclose how for example the difficulty level can be changed remotely is unpersuasive because claim 28 does not require that the difficulty level be changed remotely. Foley discloses two ways for the difficulty level to be changed: 1) locally via the user adjusting the resistance adjustment knob 124 to adjust the difficulty level in response to instructions during a training program (para 0036), and 2) remotely by allowing the instructor to remotely adjust bike settings, i.e. resistance setting, for individual users during a training program (para 0074). The local means for changing the difficulty level alone meets the claim.

Claim Objections
Claims 31 and 47-48 are objected to because of the following informalities:  
In claim 31 line 2, “equipment, or gym” should be change to --equipment, gym--.
In claim 47 line 1, “system of claim 26” should be changed to --system according to claim 26--.

In claim 47 line 3, “selecting rule” should be changed to --selecting a rule--.
In claim 47 line 7, “collection, selecting the number” should be changed to --collection, and selecting the number--.
In claim 47 line 9, “nodes, that” should be changed to --nodes that--.
In claim 47 line 10, “data, training” should be changed to --data, and training--.
In claim 47 lines 11-12, “the said system inputs; at least one of them can activate” should be changed to --said system inputs, wherein at least one of said one or more of the system inputs can activate--.
In claim 47 line 12, “the said input nodes” should be changed to --said input nodes--.
In claim 47 line 14, “A measure” should be changed to --a measure--.
In claim 47 lines 15-16, “a said possible outcome--. should be changed to --said one or more pre-defined possible outcomes--.
In claim 47 line 17, “outcome;” should be changed to --outcome; and--.
In claim 47 line 18, “A training” should be changed to --a training--.
In claim 47 line 18, “the said algorithm.” should be changed to --said algorithm;--.
In claim 47 line 19, “Wherein the said algorithm” should be changed to --wherein said algorithm--.
In claim 47 line 20, “the said nodes” should be changed to --said input nodes--.
In claim 47 line 20, “trough” should be changed to --through--.
In claim 47 line 20, “nodes, or” should be changed to --nodes, and--.
In claim 47 line 21, “the said attributes” should be changed to --said attributes--. 
In claim 47 line 22, “and based” should be changed to --wherein based--.
In claim 47 line 23, “Where” should be changed to --and wherein--.

In claim 48 line 4, “them used” should be changed to --them being used--.
In claim 48 line 5, “set, from” should be changed to --set from--.
In claim 48 line 7, “a selected” should be changed to --the selected--.
In claim 48 lines 9-10, “determining number of training routines in the session” should be changed to --determining the number of training routines in the training session--.
In claim 48 lines 14-15, “time is allocated, required number of exercises met” should be changed to --time is allocated and a required number of exercises are met--.
In claim 48 line 16, “allocated, or the required number of training routines met” should be changed to --allocated or the required number of exercises are met--.
In claim 48 line 18, “if not, and training routine is not” should be changed to --if not and a training routine is not--.
In claim 48 lines 18-19, “goals repeating steps” should be changed to --goals, then repeat steps--.
In claim 48 line 20, “allocated, or the required” should be changed to --allocated or the required--.
In claim 48 line 23, “combination;” should be changed to --combination; and--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the said system inputs" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the training measures" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the said attributes" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation “combines at least one of” in line 19, which is vague and indefinite. In the scenario where only one is chosen, it is unclear how one component can be combined since the action of combining requires at least two components.
Claim 47 recites the limitation “combines at least one of: the outputs of the said nodes, possibly [through] additional hidden nodes, or the dependent probabilities of possible outcomes on the said attributes” in lines 19-20, which is vague and indefinite. This limitation is replete with grammatical errors making it unclear what options can be combined. Are the outputs and the dependent probabilities the options that can be combined? 
Claim 47 recites the limitation "the outputs" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the dependent probabilities" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation “and based on this combination selects the said possible outcome” in line 22, which is vague and indefinite. This limitation is replete with grammatical errors making it unclear what component selects said possible outcome. 
47 recites the limitation "the said possible outcome" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation “Where the weights for the combination of the said nodes or said attributes, and the selection of which of the said nodes or said attributes to combines, are optimized during the training phase” in lines 23-25, which is vague and indefinite. This limitation is replete with grammatical errors making it unclear what are being [combined] and/or optimized during the training phase.
Claim 47 recites the limitation "the weights" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the said nodes or said attributes" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the trainee attributes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the session time division" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the session training goals priorities" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the EDS data structure" in line 11. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the abbreviation “EDS” should be written out with the abbreviation in parenthesis when first introduced into the claim.
Claim 48 recites the limitation "said system database" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation “if exercise is allocated” in line 13, which is vague and indefinite. It is unclear how an exercise can be allocated when “exercise” in noun form is an activity to be performed, not an item to be allocated.
48 recites the limitation "the session training goals" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation “if all session time is allocated, or the required number of training routines met, then training session design is complete” in lines 16-17, which is vague because it is not an active method step. The limitation should be converted into an active method step.
Claim 48 recites the limitation "the EDS" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the best combination" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation “session design is complete” in the last line, which is vague because it is not an active method step. The limitation should be converted into an active method step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 26-32 and 35-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0121165 (Foley et al., hereinafter “Foley”) in view of US 2017/0263147 (King et al., hereinafter “King”; the portions of the disclosure of this prior art that is relied upon in the rejection below are fully supported in the U.S. Provisional Patent Application 62/305,062, filed on March 8, 2016).
Regarding claim 26, Foley discloses a system for enhancing training of a person (local system 100 having at least one stationary bike connected to a digital communication network - abstract, FIGS. 1-4, para 0061), for use with a training environment that comprises a first physical exercise equipment (stationary bike 102 - para 0035, FIGS. 1-4) that is controllable or configurable to be in one of multiple training difficulty levels (user may adjust the resistance adjustment knob 124 to adjust the difficulty level - para 0036; system may allow the instructor to remotely adjust bike settings, i.e. resistance setting, for individual users - para 0074), and for use with a database that comprises multiples training activities (networked exercise system includes various databases for storage of user information, system information, performance information, archived content, etc. - para 0068), wherein at least one training activity in the database comprises an identifier of the first physical exercise equipment, a training difficulty level of the first physical exercise equipment, and a respective attribute (system may include a unique identifier on each bike to allow the system or user to track metrics on bike, such as performance metrics, which include distance, speed, resistance, power, total work, pedal cadence, heart rate, respiration, hydration, calorie burn, and/or any custom performance scores that may be developed - paras 0040,0085), the system comprising first and second computing devices that communicates over a network (local system 100, which can be interpreted as including the first computing device, is in communication with the networked backend servers, which can be interpreted as the second computing device(s) - para 0068), 
the first computing device comprising: 
(user input device such as touchscreen, mouse, or other device allows the user to access user information - paras 0044-0048); 
a plurality of sensors for capturing physiological data of the person (stationary bike 102 may be equipped with various sensors that can measure a range of performance metrics from the rider - para 0039); and 
a display component for visualizing a training program to the person (display screen 104 can provide a home screen with direct links to information such as scheduled classes 202, archived classes 204, a leaderboard 206, instructors 208, and/or profile and account information 210 - paras 0041,0048, FIG. 5), Page 4 of 14USSN: 15/594,562 Docket: FLMO 0400NP 
wherein the first computing device is configured to send, to the second computing device over the network, the first attribute and the physiological data (users own information, including sensor data, performance metrics, and personal information can be transmitted for storage and management by a remote system and shared with other users; users may also elect to disclose their presence on the system to other users - para 0075), and to receive and display by the display component, from the second computing device over the network, the training program (live and archived exercise classes can be displayed on the display screen 104 - para 0051, FIGS. 8-10),
wherein the [second] computing device is configured to: 
receive from the first computing device over the network the first attribute and the physiological data (users own information, including sensor data, performance metrics, and personal information can be transmitted for storage and management by a remote system and shared with other users; users may also elect to disclose their presence on the system to other users - para 0075); and 
wherein the training program comprises multiple training activities from the database (archived content is stored in the database and can be accessed by the user interface - paras 0046,0068; archived content can include a plurality of archived exercise classes - para 0050).
Foley teaches the invention as substantially claimed, see above. However, Foley does not explicitly disclose the second computing device comprising a memory for storing the database and a processor for executing an algorithm, wherein the second computing device is configured to: execute, by the processor, the algorithm for generating the training program on the database based on the first attribute and the physiological data, wherein the algorithm is based on, or uses, a Machine Learning (ML) algorithm that is trained to optimize a training program according to a criterion.
King teaches an analogous system for enhancing training of a person (abstract) having a second computing device comprising a memory for storing the database and a processor for executing an algorithm (personalized workout video creation servers 108 includes electronic storage 115 and one or more processors 112 - para 0039 (para [0028] of U.S. Provisional Patent Application 62/305,062); the electronic storage 115 may be configured to store workout video blocks, information related to users, information received from sensors 104, information received from external resources 106, or other information received from within or outside computing environment 100 - para 0040 (para [0029] of U.S. Provisional Patent Application 62/305,062), FIG. 1; processors 112 may be configured by machine-readable instructions to execute one or more computer program components including one or more of an access component 120, a user profile component 124, a selection component 130, a communication component 140, a feedback component 150, a tagging component 160, an organization component 170, or other components - para 0042 (para [0031] of U.S. Provisional Patent Application 62/305,062), FIG. 1), wherein the second computing device is configured to: execute, by the processor, the algorithm for generating the training program on the database based on the first attribute and the physiological data, wherein the algorithm is based on, or uses, a Machine  (personalized workout video creation servers 108 dynamically creates the user’s workout by first accessing their profile and the profile attributes, including information such as time since last workout and external data from sensors - para 0101 (para [0064] of U.S. Provisional Patent Application 62/305,062), FIG. 8; the user’s workout can be created according to a supervised machine learning model, such as the decision tree learning model shown in FIG. 8 - para 0101 (para [0064] of U.S. Provisional Patent Application 62/305,062)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley’s system with the personalized workout video creation servers as taught by King in order to provide individualized workout videos based on user feedback during a workout (King: para 0013 (para [0005] of U.S. Provisional Patent Application 62/305,062)).
Regarding claim 27, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first computing device is part of, is integrated with, or is mechanically attached to, the first physical exercise equipment (local system 100 comprises a stationary bike 102 with integrated or connected digital hardware - para 0035, FIGS. 1-4).
Regarding claim 28, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first computing device is configured to control the first physical exercise equipment to be in difficulty level selected from the multiple training difficulty levels in response to the received training program (user may adjust the resistance adjustment knob 124 to adjust the difficulty level in response to instructions during a training program - para 0036; system may allow the instructor to remotely adjust bike settings, i.e. resistance setting, for individual users during a training program - para 0074).
Regarding claim 29, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment is configured for controlled (stationary bike 102 is configured for controlled cycling movements that help to build strength, develop control, gain mass, improve stamina, improve body look, and develop endurance for at least a part of a human body - para 0035).
Regarding claim 30, modified Foley teaches the system according to claim 29, and Foley further discloses wherein the part of the human body comprises, or consists of, an abdominal muscle, a chest muscle, a shoulder muscle, biceps, triceps, quadriceps, calves, leg muscle, forearm muscle, glutes, hamstrings, or any combination thereof (cycling movement involves all of these muscles to a certain extent).
Regarding claim 31, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment comprises, or consists of, Pilates equipment, gym training equipment, or exercise equipment (stationary bike 102 is a gym training or exercise equipment - para 0035).
Regarding claim 32, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment comprises, or consists of, a Pilates reformer or a butterfly machine, a treadmill machine, an elliptical machine, a cycling machine, a leg press machine, a bench chest press machine, a shoulder press machine, a free weights and modifiable bench machine, a standing calf raise machine, a leg curl machine, a glute-ham raise machine, or any combination thereof (stationary bike 102 - para 0035, FIGS. 1-4).
Regarding claim 35, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment is configured for affecting or simulating a military training, a game, a work type, walking, or running (stationary bike 102 can be used to affect or simulate a game; interactive features can provide for a wide range of different ways to gamify the user experience including the user of rewards, honors, and competitions - paras 0089-0091).
Regarding claim 36, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment is configured for affecting health or physical status (stationary bike 102 is configured for affecting health or physical status - para 0035; note that any physical exercise can achieve this function).
Regarding claim 37, modified Foley teaches the system according to claim 36, and Foley further discloses wherein the health or physical status comprises blood sugar level, blood pressure, a hormone level, blood chemistry, pain level, immune system response, allergy state, infection level, or any combination thereof (cycling or any form of exercise can affect blood pressure).
Regarding claim 38, modified Foley teaches the system according to claim 26, and Foley further discloses wherein the first physical exercise equipment is configured for affecting cardiovascular training (stationary bike 102 is a cardiovascular exercise machine).
Regarding claim 39, modified Foley teaches the system according to claim 38, and Foley further discloses wherein the first physical exercise equipment is configured for a person running, cycling, or climbing (stationary bike 102 is a cycling machine).
Regarding claim 40, modified Foley teaches the system according to claim 26, and King further discloses wherein the ML algorithm is based on, or uses, Genetic Algorithms, Decision Tree Learning, Association Rule Learning, or Rule Based Machine Learning (King: the user’s workout can be created according to a supervised machine learning model, such as the decision tree learning model shown in FIG. 8 - para 0101 (para [0064] of U.S. Provisional Patent Application 62/305,062)).
Regarding claim 41, modified Foley teaches the system according to claim 26, but Foley does not explicitly disclose wherein the first computing device comprises, or consists of, a portable or wearable device. King teaches sensors 104 may be positioned on the user as a (para 0061 (para [0046] of U.S. Provisional Patent Application 62/305,062)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley’s system with the wearable sensors as taught by King such that the system can receive or update information related to the user in order to provide individualized workout videos based on user feedback during a workout (King: para 0013 (para [0005] of U.S. Provisional Patent Application 62/305,062)).
Regarding claims 42-44, modified Foley teaches the system according to claim 41, and Foley further discloses wherein the network comprises a wireless network, wherein the wireless network uses, or is based on, Near-Field Communication (NFC), Wireless Local Area Network (WLAN), or Wireless Personal Area network (WPAN), wherein the WLAN uses, or is based on, WiFi, and wherein the WPAN uses, or is based on, Bluetooth® (users can log in and/or access the system and account information via any appropriate technology including without limitation NFC, Bluetooth, WAN, etc. - para 0086).
Regarding claim 45, modified Foley teaches the system according to claim 26, and Foley further discloses wherein at least one of the plurality of sensors comprises a microphone for capturing the person voice or a camera for capturing the person image (stationary bike 102 may be equipped with one or more cameras and microphones - para 0041).
Regarding claim 46, modified Foley teaches the system according to claim 26, but Foley does not explicitly disclose wherein at least one of the plurality of sensors comprises a position sensor or motion sensor. King teaches sensors 104 may include motion sensors and accelerometers (para 0061 (para [0046] of U.S. Provisional Patent Application 62/305,062)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley’s system with the sensors as taught by King such that the system can receive or update information related to the user in order to provide individualized workout videos based on user feedback during a workout (King: para 0013 (para [0005] of U.S. Provisional Patent Application 62/305,062)).

Allowable Subject Matter
Claims 47-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784